DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/324,346 filed on 19 May 2021.

Claim Objections
Claims 8, 18 are objected to because of the following informalities:  Claims 8 and 18 depend from Claims 8, 18.  It is assumed for this examination the claims should depend from claims 1, 11.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2019/0078849 to Schafer.
Regarding Claims, 1, 11, Schafer discloses a bolt action firearm/bolt assembly comprising: 
a frame defining a bolt passage (fig.2); 
an elongated bolt assembly configured to reciprocate within the bolt passage (fig.7); 
the elongated bolt assembly defining a firing pin passage (figs.3c and 4); 
a firing pin assembly received in the firing pin passage and configured to reciprocate between a forward and rearward position (fig.4, 268); 
a bolt handle having an inner end configured to removably engage the firing pin assembly and an opposed free end (fig.4, 148; see figs. 7-8);
the bolt handle inner end having opposed spaced-apart prongs defining a bolt handle channel having a first width (fig.9, 312); 
the bolt handle defining a pocket associated with the bolt handle channel and having a second width greater than the first width (fig.9, 300); 
the firing pin assembly having a handle engagement portion having a first section having a first thickness configured to be received in the bolt handle channel (fig.8); and 
the firing pin assembly having a second section adjacent to the first section and having a second thickness greater than the first width and less than the second width, such that when the second section is biased into the pocket, the firing pin assembly is secured against passage through the bolt handle channel (see fig.7, 262 resides within pocket; see at least paragraph 46).
Regarding Claims 2/12, Schafer discloses the bolt action firearm/bolt assembly of claim 1/11, wherein the pocket has a wall portion facing at least in part away from the inner end and configured to prevent removal of the bolt handle from the firing pin assembly when the second section of the firing pin assembly is in the pocket (fig.9, wall ends of face 300, see proximate 312 with the spring 262 in place would inherently prevent the removal of the bolt).
Regarding Claims 3/13, Schafer discloses the bolt action firearm/bolt assembly of claim 2/12, wherein the wall portion is cylindrical (fig.9, 300).
Regarding Claims 4-5/14-15, Schafer discloses the bolt action firearm/bolt assembly of claim 1/11 wherein the second section of the firing pin assembly has a shoulder at the first section and is a flat surface (see fig.5, 270).
Regarding Claims 6/16, Schafer discloses the bolt action firearm/bolt assembly of claim 1/11 wherein the elongated bolt assembly defines a handle aperture lateral to the firing pin passage and configured to receive the bolt handle (fig.4, 180).
Regarding Claims 7/17, Schafer discloses the bolt action firearm/bolt assembly of claim 1/11 wherein the elongated bolt assembly includes a bolt carrier defining a passage receiving a bolt having a bolt face (fig.4 bolt face 154, see figs.7, 14).
Regarding Claims 9/19, Schafer discloses the bolt action firearm/bolt assembly of claim 1/11 wherein the firing pin passage has an open end, and the firing pin assembly has an actuation end accessible via the open end of the firing pin passage (see fig.5, open end in face 151 and the end of the pin is accessible via the firing pin hole in bolt face 151).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer.
Regarding Claims 8, 18, Schafer discloses the bolt action firearm of claim 1/11 but fails to specifically disclose: wherein the bolt carrier and bolt are formed of different materials.  However, the examiner is taking official notice in that it is old and well-known in the art to produce bolt carriers of aluminum and bolt faces of steel for the advantage of weight savings while maintaining the safety of having the steel bolt/bolt face, and would have been obvious to do so for the known advantages for Schafer, since the bolt carrier and bolt head are of two separate pieces already.

Allowable Subject Matter
Claims 10, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641